Decisions of the Nebraska Court of Appeals
776	20 NEBRASKA APPELLATE REPORTS



          City    of   Beatrice, State of Nebraska, appellee,
                       v.
                        Daniel A. Meints, appellant.
                                      ___ N.W.2d ___

                            Filed May 14, 2013.   No. A-12-626.

 1.	 Ordinances: Judicial Notice: Appeal and Error. An appellate court will not
      take judicial notice of an ordinance not in the record but assumes that a valid
      ordinance creating the offense charged exists, that the evidence sustains the
      findings of the trial court, and that the sentence is within the limits set by
      the ordinance.
 2.	 Rules of the Supreme Court: Records: Appeal and Error. Neb. Ct. R. App. P.
      § 2-104(C) allows any party to file a supplemental transcript prior to the day the
      case is submitted to the court.
 3.	 Ordinances: Records: Appeal and Error. An appellant satisfies his respon-
      sibility of including an ordinance in the record by requesting that a copy
      of the ordinance be included in the transcript prepared by the clerk of the
      county court.
 4.	 Constitutional Law: Ordinances: Appeal and Error. The constitutional-
      ity of an ordinance presents a question of law, in which an appellate court is
      obligated to reach a conclusion independent of the decision reached by the
      court below.
 5.	 Criminal Law: Convictions: Evidence: Appeal and Error. A conviction is
      supported by sufficient evidence if a rational trier of fact could have found the
      essential elements of the crime based on the evidence, viewed in the light most
      favorable to the prosecution.
 6.	 Judgments: Appeal and Error. An appellate court will not disturb the factual
      findings of the trial court unless they are clearly wrong.
  7.	 ____: ____. When reviewing a question of law, an appellate court must reach a
      conclusion independently of the trial court.
 8.	 Municipal Corporations: Statutes: Appeal and Error. Because a municipal
      code is a legislative enactment, an appellate court analyzes it using the rules of
      statutory analysis.
 9.	 Statutes: Appeal and Error. The rules of statutory analysis require an appel-
      late court to interpret statutory language according to its plain and ordi-
      nary meaning.
10.	 Statutes. So far as practicable, a court must give effect to the entire language of
      a statute, reconciling different provisions so that they are consistent, harmonious,
      and sensible.
11.	 Statutes: Appeal and Error. An appellate court attempts to give effect to all
      parts of a statute and avoid rejecting as superfluous or meaningless any word,
      clause, or sentence.
12.	 Constitutional Law: Equal Protection: Statutes: Presumptions: Proof. An
      appellate court presumes that a statute challenged under the Equal Protection
      Clause is valid, and the burden of establishing the unconstitutionality of the stat-
      ute is on the one attacking its validity.
            Decisions      of the  Nebraska Court of Appeals
	                          CITY OF BEATRICE v. MEINTS	777
	                             Cite as 20 Neb. Ct. App. 776

13.	 Equal Protection. The Equal Protection Clause does not forbid states from clas-
     sifying people, but it keeps governmental decisionmakers from treating differ-
     ently persons who are in all relevant aspects alike.
14.	 ____. In equal protection challenges, the court applies different levels of judicial
     scrutiny to different classifications.
15.	 ____. The court applies a rational basis level of scrutiny to a classification when
     no fundamental right or suspect classification is involved.
16.	 ____. A state has broad discretion to classify if the classification has a reasonable
     basis, for example in the areas of economics and social welfare.
17.	 ____. If a rational basis level of scrutiny is appropriate, because a classification
     does not affect fundamental rights or involve a suspect class, a court will find that
     a government act is a valid exercise of police power if the act rationally relates to
     a legitimate governmental purpose.
18.	 Equal Protection: Motor Vehicles. A classification based on the location of
     motor vehicle registration is not the type of suspect classification that warrants
     strict judicial scrutiny.
19.	 Constitutional Law: Statutes. As a general rule, in a challenge to the over-
     breadth and vagueness of a law, a court’s first task is to analyze overbreadth.
20.	 Constitutional Law: Criminal Law: Statutes. A statute is void for vagueness
     if it does not define a criminal offense with sufficient definiteness that ordinary
     people can understand what conduct is prohibited.
21.	 Constitutional Law: Statutes: Standing. To have standing to assert a claim
     of vagueness, a defendant must not have engaged in conduct which is clearly
     prohibited by the questioned statute and cannot maintain that the statute is vague
     when applied to the conduct of others.

   Appeal from the District Court for Gage County, Daniel E.
Bryan, Jr., Judge, on appeal thereto from the County Court
for Gage County, Steven B. Timm, Judge. Judgment of District
Court affirmed.
  Terry K. Barber, of Barber & Barber, P.C., L.L.O., for
appellant.
    Gregory A. Butcher, Beatrice City Attorney, for appellee.
    Sievers, Pirtle, and Riedmann, Judges.
    Riedmann, Judge.
                       I. INTRODUCTION
   Daniel A. Meints appeals his conviction of violating Beatrice
City Code § 16-21 (1994), which requires the operator of a
motor vehicle registered in Nebraska to provide proof of finan-
cial responsibility to a requesting law enforcement officer. He
   Decisions of the Nebraska Court of Appeals
778	20 NEBRASKA APPELLATE REPORTS



claims that the ordinance is a violation of the Equal Protection
Clause and is unconstitutionally vague; therefore, according to
Meints, the evidence was insufficient to support a conviction.
We disagree and affirm his conviction.

                      II. BACKGROUND
   In November 2011, Meints was involved in an accident
while riding his motorcycle in Beatrice, Nebraska. As a result
of the accident, Meints was transported to a hospital. Officer
Anthony Chisano went to the hospital and asked Meints for
proof of insurance, but Meints was unable to provide it at that
time. A few days later, Officer Chisano again asked Meints for
proof of insurance or financial responsibility. Officer Chisano
advised Meints that he needed to obtain proof of his insurance
or financial responsibility and present it to the Beatrice City
Attorney within 10 days. Meints allegedly informed Officer
Chisano that he was financially responsible and that his state-
ment was his proof.
   Meints was subsequently issued a citation for violating
§ 16-21, which prohibits a person from operating a motor
vehicle registered in Nebraska “without having a current and
effective automobile liability policy, evidence of insurance, or
proof of financial responsibility.” Meints did not present proof
of an automobile liability policy or financial responsibility to
the Beatrice City Attorney after being issued the citation. The
next month, the Beatrice City Attorney filed the citation and
charged Meints with one count of “No Proof of Insurance.” At
trial, Meints offered two invoices from an insurance company
in support of his contention that he was insured on the date of
the accident. One is a supplemental bill for a policy change
on a policy with an expiration date of October 14, 2011. The
other is a contingent renewal offer for the same policy and car-
ries the notation “renewal offer contingent upon payment of
amount shown as total due.” Meints testified that he was not
sure whether he paid either invoice.
   In February 2012, the Gage County Court convicted Meints
of violating § 16-21. The court sentenced him to a $100 fine,
plus court costs. Meints appealed to the Gage County District
         Decisions   of the  Nebraska Court of Appeals
	                    CITY OF BEATRICE v. MEINTS	779
	                       Cite as 20 Neb. Ct. App. 776

Court, alleging insufficiency of the evidence and unconstitu-
tionality of the ordinance. Due to Meints’ failure to provide
a copy of the ordinance to the district court, the district court
presumed the ordinance was constitutional under the “ordi-
nance rule” and affirmed the conviction of the trial court. On
further appeal to this court, Meints provided a copy of the ordi-
nance in a supplemental transcript.
                III. ASSIGNMENTS OF ERROR
   Meints argues, condensed and restated, that the trial court
erred in (1) finding the evidence supported the conviction, (2)
failing to find § 16-21 violates the Equal Protection Clauses
of the U.S. and Nebraska Constitutions, and (3) failing to
find § 16-21 violates the Due Process Clauses of the U.S. and
Nebraska Constitutions.
                          IV. ANALYSIS
                    1. Sufficiency of R ecord
   [1] Before addressing Meints’ assigned errors, we first
address whether a copy of § 16-21 is properly before us. An
appellate court will not take judicial notice of an ordinance
not in the record but assumes that a valid ordinance creating
the offense charged exists, that the evidence sustains the find-
ings of the trial court, and that the sentence is within the limits
set by the ordinance. State v. Buescher, 240 Neb. 908, 485
N.W.2d 192 (1992); State v. Salisbury, 7 Neb. Ct. App. 86, 579
N.W.2d 570 (1998). Therefore, if the ordinance is not properly
before us, our analysis of this case is based upon the above-
cited assumptions.
   [2] Meints did not provide a copy of the ordinance in either
the transcript or the bill of exceptions when he appealed from
the county court to the district court. He did not initially request
that a copy of the ordinance be included in the transcript to this
court. After Meints filed his brief, the City of Beatrice filed a
motion for summary affirmance, based upon Meints’ failure
to include the ordinance in the record. Meints then filed a
supplemental transcript that included the ordinance. Neb. Ct.
R. App. P. § 2-104(C) allows any party to file a supplemental
   Decisions of the Nebraska Court of Appeals
780	20 NEBRASKA APPELLATE REPORTS



transcript prior to the day the case is submitted to the court;
therefore, this court denied the City of Beatrice’s subsequent
motion to strike the supplemental transcript and its motion for
summary affirmance.
   [3,4] In State v. Bush, 254 Neb. 260, 576 N.W.2d 177
(1998), the Nebraska Supreme Court held that an appellant
satisfies his responsibility of including an ordinance in the
record by requesting that a copy of the ordinance be included
in the transcript prepared by the clerk of the county court.
Furthermore, the constitutionality of an ordinance presents a
question of law, in which an appellate court is obligated to
reach a conclusion independent of the decision reached by the
court below. Anthony, Inc. v. City of Omaha, 283 Neb. 868,
813 N.W.2d 467 (2012). Therefore, neither Meints’ failure to
include the ordinance in the record to the district court nor his
failure to include it in the initial transcript to this court pre-
cludes us from fully addressing his assigned errors.
                 2. Finding Evidence Supported
                           Conviction
   Meints argues that the evidence in this case does not support
a finding that he violated § 16-21. Specifically, Meints argues
that the ordinance does not require him to produce docu-
mentation that his motorcycle was covered by an automobile
liability insurance policy; rather, he claims the ordinance only
requires that he actually be covered by an automobile insur-
ance policy. He argues that there is no proof he did not have
an effective automobile insurance liability policy at the time of
the accident. In the alternative, Meints argues that his verbal
affirmation of financial responsibility satisfied the ordinance.
We disagree.
   [5-7] A conviction is supported by sufficient evidence if a
rational trier of fact could have found the essential elements
of the crime based on the evidence, viewed in the light most
favorable to the prosecution. See State v. Branch, 277 Neb.
738, 764 N.W.2d 867 (2009). An appellate court will not
disturb the factual findings of the trial court unless they are
clearly wrong. See State v. Wood, 220 Neb. 388, 370 N.W.2d
133 (1985). When reviewing a question of law, however, an
         Decisions   of the  Nebraska Court of Appeals
	                    CITY OF BEATRICE v. MEINTS	781
	                       Cite as 20 Neb. Ct. App. 776

appellate court must reach a conclusion independently of the
trial court. See Nelson v. City of Omaha, 256 Neb. 303, 589
N.W.2d 522 (1999).
                      (a) Requirement to Prove
                         Insurance Coverage
   [8-10] Because a municipal code is a legislative enactment,
an appellate court analyzes it using the rules of statutory analy-
sis. See id. The rules of statutory analysis require an appellate
court to interpret statutory language according to its plain and
ordinary meaning. See id. So far as practicable, a court must
give effect to the entire language of a statute, reconciling dif-
ferent provisions so that they are consistent, harmonious, and
sensible. See Van Patten v. City of Omaha, 167 Neb. 741, 94
N.W.2d 664 (1959).
   Section 16-21 states in pertinent part:
         (a) It shall be unlawful for any owner of a motor
      vehicle . . . which is required to be registered in this state
      and which is operated on a street or alley to allow the
      operation of a motor vehicle on a street or alley without
      having a current and effective automobile liability policy,
      evidence of insurance, or proof of financial responsibil-
      ity. . . . This subsection shall not apply to motor vehicles
      registered in another state.
         (b) An owner who is unable to produce a current and
      effective automobile liability policy, evidence of insur-
      ance, or proof of financial responsibility upon the request
      of a law enforcement officer shall be allowed ten (10)
      days after the date of the request to produce proof to
      the city attorney that a current and effective automo-
      bile liability policy or proof of financial responsibility
      was in existence for the motor vehicle at the time of
      such request.
         (c) Every person who violates this section shall be
      guilty of a misdemeanor upon conviction and shall be
      fined not more than five hundred dollars ($500.00)
      and shall be advised by the court that his or her motor
      vehicle operator’s license, motor vehicle certificate of
      registration, and license plates will be suspended by
   Decisions of the Nebraska Court of Appeals
782	20 NEBRASKA APPELLATE REPORTS



      the State of Nebraska, Department of Motor Vehicles,
      until he or she complies with R.R.S. sections 60-505.02
      and 60-528.
   Meints argues that § 16-21 does not require him to show
proof of automobile liability insurance, but requires only that
he have a policy in effect. While one might derive that impres-
sion from reading only subsection (a) of § 16-21, subsec-
tion (b) requires motor vehicle owners to produce the policy,
evidence of insurance, or proof of financial responsibility to
requesting law enforcement officers. Subsection (b) states that
an owner who is unable to produce such proof to a request-
ing law enforcement officer must present the proof to the city
attorney within 10 days.
   Subsection (b) does not distinguish between individuals who
are unable to present proof of insurance to an officer because
they do not have an insurance policy and individuals who are
simply unwilling to present proof of insurance to an officer
for other reasons, such as stubbornness. All individuals unable
to present proof to a law enforcement officer have 10 days to
present proof to the city attorney. Subsection (c) indicates that
individuals who are unable to present proof of an insurance
policy or of financial responsibility to an officer or the city
attorney may be fined up to $500.
   In this case, Meints did not present an insurance policy,
evidence of an insurance policy, or proof of financial respon-
sibility to Officer Chisano or to the city attorney. He argues
one of the exhibits shows he had an automobile liability policy
in effect, but the exhibit shows evidence only of a policy that
expired the month before the accident, in October 2011. Meints
did not produce any evidence that he was insured on the date
of the accident; therefore, sufficient evidence existed to support
the conviction.
                   (b) Verbal Affirmation of
                    Financial Responsibility
   [11] Meints asserts that he stated he was financially respon-
sible to Officer Chisano and that his statement proved he was
financially responsible. We do not agree that Meints’ verbal
statement of financial responsibility met the requirements of
        Decisions   of the  Nebraska Court of Appeals
	                   CITY OF BEATRICE v. MEINTS	783
	                      Cite as 20 Neb. Ct. App. 776

§ 16-21(b). As stated above, we analyze an ordinance in the
same manner in which we analyze a statute. Statutory language
is to be given its plain and ordinary meaning. State v. Warriner,
267 Neb. 424, 675 N.W.2d 112 (2004). The rules of statutory
interpretation require an appellate court to give effect to the
entire language of a statute. Amen v. Astrue, 284 Neb. 691, 822
N.W.2d 419 (2012). The court attempts to give effect to all
parts of a statute and avoid rejecting as superfluous or mean-
ingless any word, clause, or sentence. Id.
   Subsection (b) requires that a party “produce” either a
policy, evidence of a policy, or proof of financial responsibil-
ity. To “produce” is defined as to “offer to view or notice.”
Webster’s Third New International Dictionary of the English
Language, Unabridged 1810 (1993). We read the plain lan-
guage of § 16-21 to require physical documentation, not merely
a self-serving oral statement.
   Accordingly, we agree with the trial court that Meints’ ver-
bal statement did not meet the legal requirements for proving
financial responsibility under § 16-21.
              3. Failing to Find § 16-21 Violates
                       Equal P rotection
   Meints argues that he cannot be convicted of violating
§ 16-21, because the ordinance violates the Equal Protection
Clauses of the U.S. and Nebraska Constitutions. Specifically,
Meints argues that the ordinance is unconstitutional because its
limited application to vehicles registered in Nebraska irratio-
nally singles out residents for violations. We disagree.
   [12] Whether an ordinance is constitutional is a question
of law, and an appellate court has an obligation to reach a
conclusion independent of the decision reached by the court
below. See Anthony, Inc. v. City of Omaha, 283 Neb. 868, 813
N.W.2d 467 (2012). An appellate court presumes that a statute
challenged under the Equal Protection Clause is valid, and the
burden of establishing the unconstitutionality of the statute is
on the one attacking its validity. See State v. Rung, 278 Neb.
855, 774 N.W.2d 621 (2009).
   [13] The Equal Protection Clause of the 14th Amendment,
§ 1, mandates that no state shall “deny to any person within
   Decisions of the Nebraska Court of Appeals
784	20 NEBRASKA APPELLATE REPORTS



its jurisdiction the equal protection of the laws.” The Equal
Protection Clause does not forbid states from classifying peo-
ple, but it keeps governmental decisionmakers from treating
differently persons who are in all relevant aspects alike. See
Rung, supra.
   [14-17] In equal protection challenges, the court applies dif-
ferent levels of judicial scrutiny to different classifications. See
id. The court applies a rational basis level of scrutiny to a clas-
sification when no fundamental right or suspect classification
is involved. Citizens for Ed. Eq. v. Lyons-Decatur Sch. Dist.,
274 Neb. 278, 739 N.W.2d 742 (2007). Fundamental rights
have been defined as those that are “‘“implicit in the concept
of ordered liberty,” such that “neither liberty nor justice would
exist if they were sacrificed.”’” Id. at 296, 739 N.W.2d at 758
(quoting Washington v. Glucksberg, 521 U.S. 702, 117 S. Ct.
2258, 138 L. Ed. 2d 772 (1997)). A state has broad discre-
tion to classify if the classification has a reasonable basis, for
example in the areas of economics and social welfare. See
Graham v. Richardson, 403 U.S. 365, 91 S. Ct. 1848, 29 L. Ed.
2d 534 (1971). If a rational basis level of scrutiny is appropri-
ate, because a classification does not affect fundamental rights
or involve a suspect class, a court will find that a government
act is a valid exercise of police power if the act rationally
relates to a legitimate governmental purpose. See Citizens for
Ed. Eq., supra.
   In this case, the Beatrice ordinance, § 16-21, requires opera-
tors of motor vehicles registered in this state to carry, and be
able to provide, proof of insurance or financial responsibility.
The ordinance distinguishes between vehicles registered in
Nebraska and vehicles registered in another state.
   [18] We evaluate § 16-21 under a rational basis standard
because the ordinance does not affect any fundamental rights
or involve an inherently suspect classification. See Porter v.
Jensen, 223 Neb. 438, 390 N.W.2d 511 (1986) (noting that
driving is not fundamental right). A classification based on the
location of motor vehicle registration is not the type of suspect
classification that warrants strict judicial scrutiny.
   Under a rational basis review, § 16-21 must rationally
relate only to a legitimate governmental purpose. In this case,
         Decisions   of the  Nebraska Court of Appeals
	                    CITY OF BEATRICE v. MEINTS	785
	                       Cite as 20 Neb. Ct. App. 776

§ 16-21 rationally relates to the government interest of pro-
tecting persons using the public highways from financially
irresponsible, negligent motorists. We note that § 16-21 is
virtually identical to Neb. Rev. Stat. § 60-3,167 (Reissue
2010), and although that statute is not part of Nebraska’s
Motor Vehicle Safety Responsibility Act, it serves a common
purpose. The Nebraska Supreme Court has upheld the con-
stitutionality of the Motor Vehicle Safety Responsibility Act,
stating that its purpose is to “‘protect the public on the high-
ways against the operation of motor vehicles by financially
irresponsible persons’” and that
      “in the interests of the public the state may make and
      enforce regulations reasonably calculated to promote care
      on the part of all who use its highways.” Hadden v.
      Aitken, 156 Neb. 215, 221, 55 N.W.2d 620, 623 (1952),
      overruled on other grounds, Stauffer v. Weedlun, 188 Neb.
105, 195 N.W.2d 218 (1972).
Russell v. State, 247 Neb. 885, 890, 531 N.W.2d 212, 215 (1995).
   We believe that § 16-21 serves the same interest as does
the Motor Vehicle Safety Responsibility Act in protecting the
public on the highways against the operation of motor vehicles
by financially irresponsible persons. While § 16-21 imposes a
requirement only upon those vehicles registered in this state,
we do not find such a restriction violates the Equal Protection
Clause. As articulated by the Massachusetts Supreme Court
regarding a similar law:
      The use of . . . motor vehicles [not registered in this state]
      may be found by the Legislature to be small in compari-
      son with that of such vehicles registered in accordance
      with our laws. The expense of enforcing the law with
      respect to them may be found to be excessive. It may be
      that there are other difficulties in the way. Moreover, a
      classification including only motor vehicles registered
      under our statutes cannot be pronounced unreasonable.
      Nonresident owners of motor vehicles or motor vehicles
      not registered under our laws doubtless might be included
      within the law.
Opinion of the Justices, 251 Mass. 569, 602, 147 N.E. 681,
696 (1925).
   Decisions of the Nebraska Court of Appeals
786	20 NEBRASKA APPELLATE REPORTS



   Because § 16-21 rationally relates to the legitimate gov-
ernmental purpose of protecting the public on the highways
against financially irresponsible persons, it does not vio-
late the Equal Protection Clauses of the U.S. and Nebraska
Constitutions. Therefore, this assignment of error is with-
out merit.
                  4. Failing to Find § 16-21
                    Violates Due P rocess
   Meints argues that § 16-21 violates the Due Process Clauses
of the U.S. and Nebraska Constitutions because it is overly
broad and vague. We disagree.
                         (a) Overbreadth
   [19] As a general rule, in a challenge to the overbreadth
and vagueness of a law, a court’s first task is to analyze over-
breadth. State v. Faber, 264 Neb. 198, 647 N.W.2d 67 (2002).
An attack on the overbreadth of a statute asserts that language
in the statute impermissibly infringes on a constitutionally pro-
tected right. Id. Meints does not identify upon what constitu-
tionally protected right § 16-21 infringes. He cites only State v.
Rung, 278 Neb. 855, 774 N.W.2d 621 (2009), a case involving
a conviction of use of a computer to entice a child for sexual
purposes. In Rung, the defendant claimed Neb. Rev. Stat.
§ 28-320.02 (Reissue 2008) was overbroad because it prohib-
ited not only the use of nonconstitutionally protected speech,
but also the use of constitutionally protected speech.
   Since Meints does not identify any constitutionally protected
right, this assignment is without merit.
                        (b) Vagueness
  [20] Meints argues that § 16-21 should be void for vague-
ness because it does not sufficiently define the prohibited
conduct. A statute is void for vagueness if it does not define
a criminal offense “with sufficient definiteness that ordinary
people can understand what conduct is prohibited.” State v.
Rung, 278 Neb. at 866, 774 N.W.2d at 632.
  [21] To have standing to assert a claim of vagueness, a
defendant must not have engaged in conduct which is clearly
prohibited by the questioned statute and cannot maintain that
        Decisions   of the  Nebraska Court of Appeals
	                   CITY OF BEATRICE v. MEINTS	787
	                      Cite as 20 Neb. Ct. App. 776

the statute is vague when applied to the conduct of others.
Rung, supra. As stated above, we find that § 16-21 requires the
operator of a motor vehicle registered in this state to produce
an insurance policy, proof of a policy, or proof of financial
responsibility to requesting law enforcement officers. Meints
failed to produce the required proof, and therefore, he lacks
standing to assert that § 16-21 is void for vagueness.
                         V. CONCLUSION
   Finding that the evidence supports Meints’ conviction and
that § 16-21 of the Beatrice City Code is not unconstitutional,
we affirm the decision of the district court affirming the deci-
sion of the trial court.
                                                     Affirmed.